DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 8, 11, 12 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (an utterance decision step in which, from contents of an utterance of a sentence structure made up of a premise, an interpretation and a conclusion decided by a predetermined procedure, an utterance decision part of the dialogue system generates a leap-in-logic utterance which is an utterance missing partially information of the premise, the interpretation and the conclusion in the sentence structure of the contents of the utterance; an utterance presentation step in which a presentation part of the dialogue system presents the leap-in-logic utterance;
a confirmation receiving step in which an input part of the dialogue system receives a user action after the leap-in-logic utterance is presented; and a supplementary presentation step in which where the user action is a confirmation action which is an action to confirm information missing in the leap-in-logic utterance, the presentation part of the dialogue system presents a supplementary utterance which is an utterance describing the missing information.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658